DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges receipt of amendment/arguments filed 05/26/2021.  The arguments set forth are addressed herein below.  Claims 1-11 and 14-28 remain pending, Claims 27-28 have been newly added, and Claims 12-13 have been currently canceled.  Currently, Claims 1, 18, and 26 have been amended.  
The amendment to claim 26 is sufficient to overcome the corresponding claim objection.  The claim objection to claim 26 has been withdrawn. 
Claim Interpretations under 35 USC §112(f)
The following is a non-exhaustive list of claim limitations that have been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because they use a non-structural term, which is not preceded by a structural modifier, coupled with functional language without reciting sufficient structure to achieve the respective functions:
A game-processing mechanism.
Claims 27-28 recite or refer to at least one of the above limitations.  Since these limitations invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, the claims are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. 

If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
Claims 27-28 recite or refer to at least one of the above limitations interpreted under §112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.  See Claim Interpretations under 35 USC §112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, above.  However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 1-11 and 14-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites the limitation "controlling the spatial placement and temporal presentation rate of the target items in the field of view" in line 7.  Independent claims 18 and 27 also contain similar language in lines 7 and 9 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Furthermore, claims 2-11, 14-17, 19-26, and 28 are rejected as they depend from rejected claims 1, 18, and 27.
Subject Matter Eligibility
In light of the 2019 PEG, claims 1-11 and 14-17 appear to meet the requirements of §101 as amended claim 1, incorporates the limitation of, “displaying on a display device at least two target items in a current field of view, wherein the current field of view comprises one of multiple logical concentric circles defined upon but not displayed on the display device” which appears to remove the claims from the realm of abstract steps/rules of organizing human activity and/or a mental process.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claimed invention is directed to non-statutory subject matter because the .
In Step 1, it must be determined whether the claims fall into one of the four statutory categories of invention.  The instant invention claims a non-transitory computer-readable storage medium (i.e., a manufacture) in claims 18-26 and a system (i.e., a machine) in claims 27-28.  As such, the claimed invention falls into the broad statutory categories of invention.  However, claims that fall within one of the four statutory categories may nevertheless be ineligible if they encompass laws of nature, physical phenomena, or abstract ideas.
Under Step 2A, prong one, it must be determined whether the claimed invention recites an abstract idea, law of nature, or natural phenomenon.  According to the specification, the invention is directed to “[t]he disclosed embodiments generally relate to therapeutic techniques for improving a person's spatiotemporal cognitive abilities” ([0003]).  More particularly, representative claim 18 recites the following (with emphasis):
18.  A non-transitory computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform a method for using a video game to improve spatial and/or temporal information-processing capabilities of a user, the method comprising:
displaying on a display device at least two target items in a current field of view;
controlling the spatial placement  and temporal presentation rate of the target items in the field of view;
receiving the user’s response to the display of the target items, said response comprising an attempt to hit at least one of the at least two target items with a single motion;
determining a hit rate, a miss rate or a combination of hit rate and miss rate based on the user’s response;
comparing the hit rate, the miss rate or a combination of the hit rate and the miss rate to a current rate criterion;
adjusting difficulty based on the comparison, wherein the difficulty comprises the spatial placement, the temporal presentation rate or a combination thereof for subsequent target items; and
displaying on the display device the subsequent target items at the adjusted difficulty.
The underlined portions of claim 18 generally encompass the abstract idea.  Such features, as underlined above, are substantially identical in independent claims 18 and 27. Dependent claims 19-26 and 28 further define the abstract idea by introducing further rules and/or extra solution activity for playing/executing the method for using a video game to improve spatial and temporal information-processing capabilities of a user.  The abstract idea may be viewed, for example, as:  
a method of organizing human activities (e.g., managing personal behavior including: social activities, teaching, and following rules or instructions) and/or;
a mental process (e.g., concepts performed in the human mind including: 
The claimed abstract idea reproduced above is effectively a process of rules/steps for determining a rate of user response, comparing the user response to a current criterion, adjusting a difficulty based on said comparison, and displaying updated target items.  The limitations about displaying, controlling, receiving, comparing, adjusting difficultly and displaying are, as drafted, processes that, under broadest reasonable interpretation, cover a method of organizing human activity and/or a mental process but for the recitation of generic computer components.  That is, other than reciting “a display device” nothing in the claim elements precludes the steps from being a method of organizing human activity and/or a mental process.  A person/operator monitoring a player’s responses in a video game and adjusting a difficulty based on said monitoring is akin to managing personal behavior, and/or a mental process.  If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior and/or mental processes but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” and/or “Mental Processes” grouping(s) of abstract ideas.  Accordingly, the claim(s) recites an abstract idea.
Under Step 2A, prong two, the judicial exception, as outlined above, is not integrated into a practical application. In particular, the claims recite the element – using a video game to perform rules/steps for improving spatial and temporal information-processing capabilities of a user. The components in these steps are recited at a high-level of generality (e.g., as a generic processor can perform the generic computer functions of receiving, determining, comparing, and displaying information) such that it 
Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  Claim 18 encompasses the following additional element(s) or combination of elements in the claim(s) other than the abstract idea per se: a display device.  Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
Additionally, the specification makes it clear that the method and system can be implemented on generic computers.
[0047] FIG. 1 illustrates a viewing angle for a user 102 interacting with a video game that executes on a computer system 106 in accordance with the disclosed embodiments. During operation of the video game, a user 102 views the video game through a display 104 that is attached to computer system 106, and also inputs commands into the video game through a controller 105, which is attached to computer system 106. In general, controller 105 can include any type of input device that can be used to input commands into a video game, including a game controller with a joystick, a keyboard, or a pointing device such as a mouse.

As such, the use of a video game, for establishing improvement in spatial and temporal information-processing capabilities of a user, wherein determining a rate of user response, comparing the user response to a current criterion, adjusting a difficulty based on said comparison, and displaying updated target items, may require no more 
The dependent claims fail to add “significantly more” because they merely represent further use of generic computers for routine data-processing functions related to steps/rules for determining a comparison of the user’s response to a criterion and adjusting the difficulty based on said comparison (Claims 19-26 and 28).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a video game to perform determining a rate of user response, comparing the user response to a current criterion, adjusting a difficulty based on said comparison, and displaying updated target items amounts to no more than mere instructions to apply the exception using well-known generic computer components.  Mere instructions to apply an exception using the generic computer components cannot provide an inventive concept. The claim(s) is/are not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alberts (US 2014/0100486 A1) (henceforth, “Alberts”) in view of Seitz et al. (US 2014/0349724 A1) (henceforth, “Seitz”).
Regarding claims 18 and 27, Alberts teaches a system and a non-transitory computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform a method for using a video game to improve spatial and/or temporal information processing capabilities of a user, the method comprising:
at least one processor and at least one associated memory (e.g., processing unit 504 and system memory 506 in Fig. 28); and
displaying on a display device at least two target items in a current field of view (e.g., a plurality of targets 152 in Para. 110 and Fig. 9);
controlling the spatial placement of the target items in the field of view (e.g., distances between displayed targets in Para. 86);
receiving the user’s response to the display of the target items (e.g., draw between targets a path in Para. 110);
determining a hit rate based on the user’s response (e.g., the system may record test data in association with performance of the test and the test 
comparing the hit rate to a current rate criterion (e.g., comparing user’s line to an ideal line or current rate criterion in Para. 75);
adjusting difficulty based on the comparison, wherein the difficulty comprises the spatial placement for subsequent targets (e.g., generated analysis data indicates that the test(s) presented to the user are too difficult or too easy for the user in Para. 85 and the change in test difficulty may be implemented by re-administering the same type of test as a previously administered test, with changes to the target accuracy and distances and thus changes in the difficulty level of the re-administered test in Para. 86); and
displaying on the display device the subsequent target items at the adjusted difficulty (e.g., the change in test difficulty may be implemented by re-administering the same type of test as a previously administered test, with changes to the target accuracy and distances and thus changes in the difficulty level of the re-administered test in Para. 86).


Regarding claim 19, Alberts further teaches if the hit rate exceeds the current rate criterion (e.g., it may be determined whether the reaction time is above an upper threshold in Para. 178), the subsequent target items are presented at a higher difficulty (e.g., the difficulty level can be changed in order to gauge whether the patient is performing as expected in response to the change in difficulty, for example, it would be expected that a patient would take longer to respond to a task of higher difficulty in 
Regarding claim 20, Alberts further teaches the hit rate comprises a spatial hit rate and the current rate criterion comprises a current spatial hit rate criterion, and wherein the difficulty is escalated by decreasing the spatial distances between targets in the current field of view or by increasing the field of view when the comparison indicates that the spatial hit rate exceeds the current spatial hit rate criterion (e.g., using an ideal straight line between targets in Para. 75-76 and changes to target distances in Para. 86 and Para. 110).
Regarding claim 21, Alberts further teaches the hit rate comprises a temporal hit rate and the current rate criterion comprises a current temporal hit rate criterion, and wherein the difficulty is escalated by increasing the temporal rate at which new targets are presented when the comparison indicates that the temporal hit rate exceeds the temporal hit rate criterion (e.g., temporal information of the path taken for connecting the targets in Para. 110 and changing the moving speed of targets in Para. 87 and Para. 178).
Regarding claim 22, Alberts further teaches if the miss rate exceeds a current miss rate criterion, the subsequent target items are presented at a reduced difficulty, wherein the difficulty is reduced by increasing the spatial distances between targets at the current field of view, decreasing the field of view, decreasing the temporal rate at which new targets are presented or a 
Regarding claim 23, Alberts further teaches the miss rate comprises a spatial miss rate and the current miss rate criterion comprises a current spatial miss rate criterion, and wherein the difficulty is reduced by increasing the spatial distances between targets at the current field of view or by decreasing the field of view when the comparison indicates that the spatial miss rate exceeds the current spatial miss rate criterion (e.g., the test data acquired can include an identification of the position of each of the targets, a path taken by the patient for connecting or attempting to connect the targets (i.e., miss rate) and changes to target distances in Para. 86 and/or changing the moving speed of targets in Para. 87).
Regarding claim 24, Alberts further teaches the miss rate comprises a temporal miss rate and the current miss rate criterion comprises a current temporal miss rate criterion, and wherein the difficulty is reduced by decreasing the temporal rate at which new targets are presented when the comparison indicates that the temporal miss rate exceeds the temporal miss rate criterion (e.g., temporal information of the path taken for connecting the targets in Para. 110 and changing the moving speed of targets in Para. 87 and Para. 178).
Regarding claim 25, Alberts further teaches the difficulty comprises both the spatial placement and the temporal presentation rate for subsequent target items (e.g., difficulty in Para. 85 and distance and moving status changes to targets in Para. 89).
Regarding claim 26, Alberts further teaches the crowding threshold is a spatial crowding threshold (e.g., shorter than previous distances for distances between targets in Para. 89).
Regarding claim 28, Alberts as modified by Seitz teaches the display device offers the user a three-dimensional display of the field of view (Seitz – e.g., the scheduling parameters can include, but are not limited to, the number of training exercises in a training session, the types of training exercises in a training session, the difficulty ramp of Gabor patches, distractors or other visual designs well known in the art, the speed at which Gabor patches, distractors, or other visual designs appear and disappear, attributes of targets (size, orientation, spatial frequency, contrast, timing, adaptive parameters), i.e., visual designs including orientation, such as three-dimensional images in Para. 56).
Response to Arguments
Applicant’s arguments with respect to the prior art rejections of claims 1-26 have been considered but are moot in view of the new ground(s) of rejection.  A secondary reference (Seitz) has been applied to claims 18-28.
Applicant's arguments filed 05/26/2021 have been fully considered but they are not persuasive.
Regarding the 35 USC 101 rejection, Applicant argues, “The 2019 PEG and the MPEP specify that, in order for claims to recite a judicial exception, the exception must be “set forth” or “described” in the claims. For example, “[a] claim does not recite a mathematical concept (i.e., the claim limitations do not fall within the mathematical concept grouping) if it is only based on or involves a mathematical concept’”.
Several limitations of the independent claims cannot be performed within the human mind and therefore Applicant asserts the claims do not recite and are not directed to mental processes. Beyond the “display” limitations, for example, the claimed embodiments involve controlling the spatial and/or temporal placement rate of electronically displayed target items, receiving a user’s response to the displayed target items in the form of attempts to ‘hit’ one or more target items, and adjusting the difficulty of the game by modifying the spatial placement and/or temporal presentation rate of other electronically displayed target items. These actions cannot be performed in a human mind, at least because the human mind is not capable of receiving electronic stimuli representing user responses, performing calculations using the electronic stimuli, altering the electronic presentation of target items, etc.
Applicant also posits that the independent claims do not amount to certain methods of organizing human activity, at least because the video game does not organize a user’s behavior. At best, it organizes its own behavior in the form of displaying target items and varying their spatial placement and/or temporal presentation rate. The game does capture a user’s input/responses in the form of attempts to ‘hit’ the target items, and uses the results of those responses to calculate a hit rate and/or a miss rate, but the remainder of the limitations of the independent claims involve 
Examiner respectfully disagrees.
First, regarding the 2019 PEG, the claimed invention as shown in claim 18 above, clearly does not recite a mathematical concept.  As such, an example to mathematical concepts is not analogous to the current rejected claims.  Furthermore, the courts have warned that "the Office Guidance is not, itself, the law of patent eligibility" and "does not carry the force of law." In re Rudy, 956 F.3d 1379, 1382 (Fed. Cir. 2020); see also cxLoyalty, Inc. v. MaritzHoldingsinc., 986F.3d 1367 , 1375 n.1 (Fed. Cir. 2021 ); Cleveland Clinic Found. v. True Health Diagnostics LLC, 760 F.App'x 1013, 1020 (Fed. Cir. 2019). Rather, "it is our [court's] caselaw, and the Supreme Court precedent it is based upon, that must control." Rudy, 956 F.3d at 1383 ( citation omitted). Thus, although the analysis may be framed in terms of the 2019 Revised Guidance, our decision is based upon governing precedent of the Supreme Court and the court's interpretation and application thereof.
Next, we determine whether claims 18 and 27 recite subject matter falling within a judicial exception, such as an abstract idea. For example, we may determine that the claimed invention, although reciting a computer, nevertheless recites subject matter falling within the subject matter grouping of a certain method of organizing human activity or a mental process. See Revised2019 Guidance, 84 Fed. Reg. at 50-52. Notably, the Revised 2019 Guidance specifically refers to In re Smith as providing an example where claims recited an abstract idea, namely, "rules for conducting a 
Regarding claims 18 and 27, the following claim limitations recite rules for playing a game: (i) displaying at least two target items in a current field of view; and (ii) controlling the spatial placement  and temporal presentation rate of the target items in the field of view; receiving the user’s response to the display of the target items, said response comprising an attempt to hit at least one of the at least two target items with a single motion; determining a hit rate, a miss rate or a combination of hit rate and miss rate based on the user’s response; comparing the hit rate, the miss rate or a combination of the hit rate and the miss rate to a current rate criterion; adjusting difficulty based on the comparison, wherein the difficulty comprises the spatial placement, the temporal presentation rate or a combination thereof for subsequent target items; and displaying the subsequent target items at the adjusted difficulty. These claim limitations define principles governing the conduct of a video game: a generated game outcome based on the determined user response during said game.
Thus, claims 18 and 27, individually and as a whole, recite rules for playing a video game within the subject matter grouping of a certain method of organizing human activity relative to the judicial exception grouping of an abstract idea. See, e.g., Spec. 
Additionally, the present claims recite determining a rate of user response, comparing the user response to a current criterion, adjusting a difficulty based on said comparison, and displaying updated target items.  Pertinent to the present claims is Konami Gaming, Inc. v. High 5 Games, LLC, which stated, with regard to an alleged "unique display or configuration of symbols on the simulated reels," that "[c]hanging how often a symbol appears and where it appears in a slot game without more is simply altering the manner of display of random symbols - i.e., changing the rules of the game." Konami Gaming, Inc. v. High 5 Games, LLC, No. 2:14-cv-01483-RFB-NJK, 2018 WL 1020120, at *19 (D. Nev. 2018), aff'd, 756 Fed.Appx. 994 (Fed. Cir. 2019); see also id. ("[c]hanges to game rules of a generic slot machine using conventional technology are not patentable"). Thus, like the claims for the slot machine game in Konami, Applicant's claim limitations described above, in the context of the recited game rules, are simply altering the manner of display of target items.
Therefore, it is found that claims 18 and 27 recite an abstract idea, and more particularly, a method of organizing human activity, namely, rules for a game and/or a mental process.
Regarding the 35 USC 101 rejection, Applicant argues, “Applicant disagrees that the elements of the independent claims are simply recited at a high level of generality. As amended, for example, Applicant’s field of view, which may change from 
Examiner respectfully disagrees.
First, Applicant’s assertion that, “[a]s amended, for example, Applicant’s field of view, which may change from one set of target items to another, comprises one of multiple logical concentric circles” is not the case for independent claims 18 and 27.  While limitations in claims 18 and 27 have been amended or newly added they do not include any limitations claiming concentric circles.  Additionally, requiring spatial placement and the temporal placement rate of displayed target items to be controlled does not make the claims any less abstract.  These controls are simply variables that are changed according to the rules of a game and can be done so by hand.  Furthermore, whether a game is played for enjoyment, learning, improvement of oneself, or torture, has no bearing on a game and its rules being any less abstract.  A game has rules and rules for a game are abstract.
Regarding the 35 USC 101 rejection, Applicant argues, “The Federal Circuit specified, in BASCOM Global Internet Services v. AT&T Mobility LLC, 827 F.3d 1341 (Fed. Cir. 2016) (“BASCOM”) and Berkheimer v. HP Inc., 881 F.3d 1360 (Fed. Cir. 2018) (“Berkheimer’), that an inventive concept can be found in a non-conventional and 
Applicant believes the independent claims contain elements that amount to significantly more than an abstract idea, and that are not well-understood, routine and conventional, especially when considered in combination. For example, instead of simply increasing (or decreasing) a number of targets in response to a user’s success (or lack thereof) in hitting a given set of targets, the distance between new targets (e.g., their spatial placement) and the rate at which they are presented (e.g., the temporal presentation rate) are modified.”
Examiner respectfully disagrees.
First, the Examiner considers whether claims 18 and 27 recite any elements, individually or as an ordered combination, that transform the abstract idea into a patent eligible application, e.g., by providing an inventive concept. Alice, 573 U.S. at217-18. The Revised 2019 Guidance similarly states, under Step 2B, "examiners should ... evaluate the additional elements individually and in combination ... to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself)." Revised 2019 Guidance, 84 Fed. Reg. at 56 (emphasis added).

Furthermore, to the extent that Applicant suggests that the alleged novelty of some particularities of the game rules (e.g., “the distance between new targets (e.g., their spatial placement) and the rate at which they are presented (e.g., the temporal presentation rate) are modified”) made by the computer or processor should indicate that the claims are transformed into patent-eligible subject matter, this suggestion is misplaced. An allegation that claims are novel does not conflict with the Examiner’s conclusion of ineligibility under § 101 because “a claim for a new abstract idea is still an 
The claimed invention encompasses the process of rules/steps for a game. These steps are carried out by conventional and well-known components. However, each of these elements defines steps of game rules in conjunction with extra-solution activities, which are not patent eligible under the framework set forth by the Supreme Court in at least the Alice decision, nor under the recently updated 2019 PEG guidelines outlined above. In light of the above analysis, the applicant’s arguments are not persuasive and the claimed invention fails to demonstrate patent-eligibility.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715